                        Case 18-10512-KBO             Doc 1285           Filed 01/16/20     Page 1 of 2



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                     )
         In re:                                                      )       Chapter 11
                                                                     )
         Zohar III, Corp., et al.,1                                  )       Case No. 18-10512 (KBO)
                                                                     )
                                             Debtors.                )       Jointly Administered
                                                                     )
                                                                     )       Ref. Docket No. 1185

                   CERTIFICATE OF NO OBJECTION REGARDING DOCKET NO. 1185

                  The undersigned hereby certifies that, as of the date hereof, he has received no answer,

         objection, or other responsive pleading to the Staffing and Compensation Report of Goldin

         Associates, LLC for the Period of November 1, 2019 Through November 30, 2019 [Docket No.

         1185] (the “Staffing and Compensation Report”) filed on December 26, 2019. The undersigned

         further certifies that a review of the Court’s docket in these cases reflects no answer, objection,

         or other responsive pleading to the Staffing and Compensation Report. As was provided in the

         notice filed and served with the Staffing and Compensation Report, objections to the Staffing

         and Compensation Report were to be filed and served no later than January 15, 2020 at 4:00 p.m.

         (ET).

                  Pursuant to the Order Authorizing and Approving, Effective as of the Petition Date, the

         Agreement with Goldin Associates, LLC to Provide (I) Marc S. Kirschner to Serve as the

         Debtors’ Chief Restructuring Officer and (II) Services Related Thereto [Docket No. 238],

         entered on May 8, 2018, and the Order Amending the Terms of the Retention of Goldin

         Associates, LLC [Docket No. 298], entered on June 11, 2018, the Debtors are authorized, but not

         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc. New York, NY 10036.
23429004.21
                                                                 1
                     Case 18-10512-KBO         Doc 1285     Filed 01/16/20     Page 2 of 2



         directed, to pay to Goldin Associates, LLC all fees and expenses included in the Staffing and

         Compensation Report without further order of the Court.



         Dated: January 16, 2020             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                             /s/ Shane M. Reil
                                             James L. Patton, Jr. (No. 2202)
                                             Robert S. Brady (No. 2847)
                                             Michael R. Nestor (No. 3526)
                                             Joseph M. Barry (No. 4221)
                                             Ryan M. Bartley (No. 4985)
                                             Shane M. Reil (No. 6195)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253
                                             Email: jpatton@ycst.com
                                                     rbrady@ycst.com
                                                     mnestor@ycst.com
                                                     jbarry@ycst.com
                                                     rbartley@ycst.com
                                                     sreil@ycst.com

                                             Counsel to the Debtors and Debtors in Possession




23429004.21
                                                       2
